Citation Nr: 1221135	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  08-26 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for erectile dysfunction (ED). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970 and from March 1976 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which an initial noncompensable rating for ED, effective September 23, 2004.

The Veteran was scheduled for a Travel Board hearing in August 2011, but failed to appear without explanation.  He has not requested that the hearing be rescheduled.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (e)(2011).

The issues of entitlement to service connection for hypertension and a neck disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


REMAND

The Veteran underwent VA general examinations in October 2010 in response to his claim for a total rating based on unemployability due to service-connected disabilities.  The Veteran deferred a physical examination of his genitourinary (GU) system.  As the presence of physical deformity of his penis is necessary to establish entitlement to a compensable rating for ED, the Board believes that the Veteran should be afforded another opportunity to undergo the examination required to substantiate this claim.  Additionally, during the October 2010 VA examination, the Veteran reported that he was scheduled to undergo surgery for a penile implant.  As the most recent VA treatment records in the claims files and the electronic file (Virtual VA) are dated in January 2009, the Board finds a remand is also necessary to obtain any outstanding treatment records related to the Veteran's ED.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:


1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who have treated him for his ED since January 2009.  After the Veteran has signed the appropriate releases, those records not already associated with the claims files should be obtained and associated with the claims files.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Then, the Veteran should be afforded a VA examination to assess his ED.  The claims folders and any pertinent records in Virtual VA that are not in the claims folders should made available to the examiner for review of the case.  After a physical examination, the examiner should specifically comment as to whether the Veteran has a penis deformity.  

3.  The AMC/RO should also undertake any other development it determines to be warranted.

4.  Then, the AMC/RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative , should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto before the case is returned to the Board for further appellate action.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

